Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 August 27, 2021

The Court of Appeals hereby passes the following order:

A21A0662. IN THE INTEREST OF T. M., A CHILD.

      This case was docketed by this Court on November 19, 2020. The Appellant’s
brief and enumeration of errors were originally due on December 9, 2020. As of the
date of this order, the Appellant still has not filed a brief and enumeration of errors.
The filing is 260 days late. Accordingly, this appeal is hereby deemed abandoned and
DISMISSED pursuant to Court of Appeals Rule 23 (a). See also Court of Appeals
Rule 13.
      The Clerk of Court is DIRECTED to send a copy of this order to the Appellant
and to her attorney, and the latter also is DIRECTED to send a copy to the Appellant.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         08/27/2021
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                       , Clerk.